Morar, J. The contention of appellant is that she is the person named in the certificate, as entitled to the fund; that the corporation having made the contract with the member, and it being executed on the one part, it would be estopped to deny its liability thereon (Benefit Associations v. Blue, 120 Ill. 121), and if not estopped, the corporation alone would have the right to set up its non-liability, and it having admitted liability by bringing the money into court, it should be paid to the person for whose benefit the certificate was issued. Johnson et al. v. Van Epps, 110 Ill. 557. The doctrine which is asserted as controlling the case, finds its most apt illustration in Knights of Honor v. Watson, 15 Atl. Rep. 125, recently decided by the Supreme Court of Hew Hampshire. There the constitution of the order authorized the issuing of a certificate to a member payable “to some member or members of his family or person or persons dependent on him, as he may direct, or designate by name to be paid as provided by general law.” A part of a benefit was made payable to a person not of the family and not dependent upon the member, and the other beneficiaries who were members of the family of the deceased objected to the payment of any of the sum to the person named. The corporation paid the money into court, and compelled the claimants of the fund to interplead, and the court held that if the direction to pay to the person who -was neither one of the family nor dependent upon the member, was invalid, the benefit to that extent would lapse, if the corporation so elected, for want of a valid exercise of the power of direction; but that the question as :to such validity could be raised by no one but the corporation, and it not having raised the question, but signified a willingness to have it paid to the party named, and no other’ person having any right to object or interest in the money, it should be paid to said person. The features which distinguish this case from Knights of Honor v. Watson, and from the cases decided by our Supreme Court are to be found in the constitution and laws of the Boyal Arcanum, and in the construction which has been given by the Massachusetts Supreme Court to the statute under which said corporation is organized. In American Legion of Honor v. Perry, 140 Mass. 580, that court said: “ The statute under which the plaintiff corporation is organized, gives it authority to provide for the widow, orphans or other persons dependent upon deceased members, and further provides that such fund shall not be liable to attachment. _ The classes of persons to be benefited are designated, and the corporation has no authority to create a fund for other persons than of the classes named. The corporation has power to raise a fund payable to one of the classes named in the statute, to set it apart to await the death of the member, and then to pay it over to the person or persons of the class named in the statute selected and appointed by the member during his lifetime, and, if no one is so selected, it is still payable to one of the classes named,” The object of the organization of the Boyal Arcanum, so far as it had regard to a benefit fund, is stated in the bill to be, “ To establish a widows and orphans’ benefit fund, from which, on the satisfactory evidence of the death of a member of the order who has complied with all its lawful requirements, a sum not exceeding $3,000 shall be paid to his family, or to those dependent upon him as he may direct.” According to the constitution of the order which is in the record, every member of the order is required to pay assessments to the widows and orphans’ benefit fund, rated according to the member’s age, and it is provided in Sec. 2, Law I, that “ there shall be paid on the death of every member who is in good standing and not under suspension for any cause at the time of his decease, the following amounts: For a full rate member, $3,000; for a half rate member $1,500.” Section 2, Law III, set out in the statement of facts, directs the manner in which a member shall designate the particular person of his family or those dependent upon him to whom he desires his benefit paid, and if it is to be made payable to one of the dependent class, requires that written evidence of the dependency (for food, clothing, lodging or education) shall be furnished to the council before the certificate shall be issued. The sixth clause of said Sec. 2 forbids payment to any person of the second or dependent class named in a certificate unless the dependency required exists at the time of the member’s death, and “ if at the time of the death of such member the dependency shall have ceased, then the benefit shall be payable to the persons mentioned in ¿lass 1st,” if living, in the order of precedence as enumerated. Consideration of the various sections of the constitution, in connection with the statute of Massachusetts as construed, leads to the conclusion that the designation of a person, in the benefit certificate, who does not belong to one of the classes named, does not operate to relieve the corporation from payment of the benefit, if persons are in existence belonging to the classes for whom the fund is established. The designation may be invalid, but the benefit will not lapse. Naming a person outside any class, is the same in legal effect as selecting no particular person, and in such case, as we have seen, the fund is payable to one of the classes named. The person named is not defeated by the doctrine of ultra vires because the fund is by the law payable at all events if persons belonging to the class who may take are in existence, and the doctrine of estoppel can not be invoked against the corporation, for it admits its liability and pays over the fund, and it must go to the persons of the class for whom it was created for the reason that it was not in the power of the member to divert it to a person not within the classes named. Rockhold v. Canton, Mass., Mut. Ben Ass’n, 19 N. Y. Rep. 710; American Legion of Honor v. Perry, supra; Elsey v. Odd Fellows Mutual Relief Ass’n, 142 Mass. 224; Daniels v. Pratt, 143 Mass. 216. It is suggested that the naming of appellant in the benefit certificate was a practical determination by the corporation that an affianced wife was a dependent, and that, as she remained his affianced wife till death, the benefit is payable to her under the rules of the association. This is but an attempt to apply the doctrine of estoppel. But the proposition is not true in law, for the Massachusetts court has decided that “ the mere engagement to marry imposed no obligation upon him, except to carry out his contract with her. Their mutual promise to marry did not in any sense, by itself, make her dependent upon him,” (American Legion v. Perry, supra) nor true in fact, for the parties have stipulated that, at the time said certificate was issued, she was not dependent upon him, nor represented so to be. In determining the rights of parties under certificates in these benefit associations, the policy of the State in which the association is organized must be kept in view, and regard must be had to the limitations placed by the constitution of the society and the statute upon the power of members to designate beneficiaries. “Where the power is special it must be exercised within the restrictions imposed by the terms of its creation, which are contained in the charter and by-laws, as modified by statute.” Bacon, Benefit Societies, Sec. 244. Where the beneficiaries are prescribed by law, it is an evasion of its policy and a violation of its letter to say that where a member has named a person not within the class to be benefited, and the corporation has issued the certificate to such person, such acts shall deprive the proper person or class of persons of all right to or interest in the fund. As said by the Supreme Court of Kentucky, “ where the charter prescribes who shall be the beneficiaries of the membership after the death of the member, it is not in the power of the company or of the member, or of both, to alter the rights of those who by the charter are declared to be the beneficiaries, except in the mode and to the extent therein indicated.” However apt and just the rule in Knights of Honor v. Watson may be, therefore, in a case where the fund should lapse, and no persons have any interest in it, and where it, if not paid to the person named in the certificate, would not be paid at all, we are of opinion that such rule has no proper application in the case now under consideration. The decree of the Superior Court is right, and will, therefore, be affirmed. Decree affirmed.